t c no united_states tax_court stephen t fan and landa c fan petitioners v commissioner of internal revenue respondent docket no filed date in p purchased an intraoral camera system the system for use in his dental practice the system has general applicability and usefulness to all dental patients it reduces the time necessary for a dentist to explain diagnoses procedures and recommended treatment with patients p considered the system to be a more effective and efficient way to communicate with hearing-impaired patients on their federal_income_tax return ps claimed a disabled_access_credit for the cost of the system see sec_44 i r c r determined that the system was not an eligible_access_expenditure for purposes of sec_44 i r c and disallowed the credit held because the system was not acquired by petitioner in order for him to comply with the applicable_requirements of the ada the system is not an eligible_access_expenditure for purposes of sec_44 i r c jon r vaught for petitioners h clifton bonney jr for respondent opinion dawson judge this case was assigned to special_trial_judge lewis r carluzzo pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 ' the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge carluzzo special_trial_judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively the issue for decision is whether petitioners are entitled to a disabled_access_credit under sec_44 for either year in issue ’ background some of the facts have been stipulated and are so found petitioners are husband and wife at the time that the petition was filed they resided in fremont california references to petitioner are to stephen t fan petitioner is and was at all relevant times a self-employed dentist during he employed fewer than individuals in unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure the deficiency results from the disallowance of the portion of sec_44 credit generated in and carried over into connection with his dental practice which generated less than dollar_figure million in gross_receipts for that year on date petitioner purchased and placed_in_service in his dental practice an ultracam cart system with cart and two pr-lwb 314aw wall mounts intraoral camera system or system for dollar_figure and dollar_figure respectively the intraoral camera system consists of the several components including an imaging system that includes a small wand-shaped video camera and a wall-mounted monitor and educational information including printed materials and video presentations for patient usage the video camera is designed to be inserted into a patient’s mouth so that a magnified image of the inside of the patient’s mouth can be displayed on the wall-mounted monitor in this manner the patient can see what the dentist sees during the examination and therefore theoretically better understand the nature of any problem uncovered by the examination and the treatment recommended by the dentist images displayed on the monitor can be printed for further review by or consultation between the patient and the dentist after the examination is completed and treatment recommended a patient can review the educational information included with the system the patient can select video presentations addressing periodontal diseases root canals q4e- temporal mandibular disorders implants etc as well as the proposed treatment for these and other conditions according to promotional materials the system provides images that facilitate fast accurate analysis and diagnosis of dental conditions furthermore according to the promotional materials the system reduces the time necessary to explain diagnoses and procedures and describe courses of treatment with patients the system has general applicability and usefulness to all patients the promotional materials do not suggest that the system was designed specifically to facilitate the treatment of disabled individuals some of petitioner’s patients are hearing impaired prior to purchasing the system petitioner communicated with his hearing-impaired patients primarily through the use of handwritten notes he also provided educational video tapes that his patients could view through the use of a vcr and television set none of his hearing-impaired patients complained to petitioner about this method of communication nevertheless petitioner found communicating in this manner to be cumbersome and time consuming according to petitioner the use of handwritten notes generally added about minutes to an examination furthermore after each examination the pens when questioned on cross-examination petitioner refused to disclose the number of hearing-impaired patients that he treated during the years in issue - - pencils and notepads had to be disinfected or disposed of due to health requirements petitioner also found use of the vcr and television to be inconvenient because the equipment had to be brought into and removed from the examination room during the examination prior to purchasing the system petitioner did not refuse treatment to a prospective patient because the patient had a hearing impairment he did not purchase the system at the suggestion or recommendation of one of his hearing-impaired patients and during the years in issue he did not limit the use of the system to his hearing-impaired patients nevertheless when compared to handwritten notes he considers the system to be a more effective and efficient way to communicate with his hearing-impaired patients when used in the examination of a hearing-impaired patient the system in some instances reduced the need for petitioner to communicate with the patient by handwritten notes petitioner further found that if he used the system during the examination of a hearing-impaired patient the patient was more likely to understand and agree to any recommended treatment according to promotional materials studies show case acceptance increases by approximately percent with an intraoral camera system petitioners filed a timely federal_income_tax return on a form_8826 disabled_access_credit included with that -- - return they reported a dollar_figure current_year disabled_access_credit attributable to the purchase of the system after taking into account applicable limitations the current_year disabled_access_credit resulted in a claimed general_business_credit of dollar_figure see sec_38 the balance of the credit dollar_figure was treated as a carryforward general_business_credit on a form_3800 general_business_credit included with petitioners’ federal_income_tax return taking into account applicable limitations they claimed a general_business_credit of dollar_figure for that year all of which is attributable to the purchase of the system in in the notice_of_deficiency respondent disallowed the disabled_access_credit for and the associated carryforward to instead respondent treated the entire cost of the intraoral camera system as a deductible business_expense under sec_179 according to the explanation contained in the notice_of_deficiency the disabled access credits attributable to the system were disallowed because the system does not permit patients to be treated who were excluded from services before the purchase of the camera discussion subject_to various limitations an eligible_small_business is entitled to a disabled_access_credit for eligible_access_expenditures for the taxable_year sec_44 the parties agree - that petitioner qualifies as an eligible_small_business for the years in issue sec_44 their disagreement focuses on whether the cost of the system qualifies as an eligible_access_expenditure sec_44 to qualify as an eligible_access_expenditure within the meaning of sec_44 the expenditure must be paid_or_incurred by an eligible_small_business for the purpose of enabling such eligible_small_business to comply with applicable_requirements under the americans with disabilities act of ada sec_44 congress enacted the ada to establish a clear and comprehensive federal prohibition of discrimination on the basis of disability in the areas of employment in the private sector public services public accommodations transportation and telecommunications h rept ii pincite see also u s c sec b the ada is divided into five titles that coincide with the above-mentioned areas u s c sec petitioner’s dental office is a place of public accommodation within the meaning of the ada u s c sec f 898_fsupp_1157 e d la consequently we focus our attention on title iii of the ada u s c secs title iii of the ada prohibits discrimination on the basis of disability in the full and egqual enjoyment of the goods --- - services facilities privileges advantages or accommodations of any place of public accommodation by any person who owns leases or leases to or operates a place of public accommodation u s c sec a relevant for our purposes title iii specifically defines discrimination to include a failure to take necessary steps to ensure that no individual with a disability is denied services because of the absence of auxiliary aids and services u s c sec b a the term auxiliary aids and services includes a qualified interpreters or other effective methods of making aurally delivered materials available to individuals with hearing impairments b qualified readers taped texts or other effective methods of making visually delivered materials available to individuals with visual impairments c acquisition or modification of equipment or devices and d other similar services and actions u s c sec the preamble to the final regulations implementing the ada states that the auxiliary aid requirement is a flexible one c f_r sec_36 appendix b a public accommodation can choose among various alternatives as long as the result is effective communication id the final regulations implementing the ada include examples of auxiliary aids and services required to be furnished to ensure effective communication c f_r sec_36 b with respect to --- - individuals with hearing impairments the examples given include qualified interpreters notetakers computer-aided transcription services written materials telephone handset amplifiers assistive listening devices assistive listening systems telephones compatible with hearing aids closed caption decoders open and closed captioning telecommunications devices for deaf persons tdd’s videotext displays or other effective methods of making aurally delivered materials available to individuals with hearing impairments c f_r sec_36 b the ada requires businesses to ensure effective communication through the use of auxiliary aids and services costs associated with complying with this requirement are eligible_access_expenditures for purposes of the disabled_access_credit sec_44 petitioner argues that the purchase of the system enables his business to meet this requirement with respect to hearing-impaired individuals and therefore the cost of the system qualifies as an eligible_access_expenditure for the following reasons we disagree at the outset we note that petitioner was already in compliance with the ada at the time that he purchased the system petitioner did not discriminate against or refuse to treat hearing impaired individuals on the basis of disability u s c sec a nor did he fail to take necessary steps to ensure that no individual with a disability is denied services because of the absence of auxiliary aids and services see u s c sec b a he effectively communicated - lo - with his hearing-impaired patients through the use of handwritten notes which is an acceptable auxiliary aid or service under the ada more importantly the system is not a replacement for or acceptable alternative to handwritten notes for purposes of the sec_44 credit the system itself was not designed or marketed as a communication device for hearing-impaired individuals and petitioner did not limit the use of the system to his hearing-impaired patients we accept his claim that by permitting a patient to view a video image of a particular dental condition the system might have allowed a patient to better understand the nature of his or her dental condition and the recommended treatment but it does not eliminate the need for the dentist and the patient to communicate with each other see c f_r sec_36 appendix b noting that communications involving areas such as health legal matters and finances may require the use of notes or interpreters or an effective alternative such as the use of a computer terminal upon which the customer can exchange typewritten messages as a result we fail to see how the system constitutes an effective method of making aurally delivered materials available to individuals with hearing impairments u s c sec a see also sec_44 b c f_r sec_36 b it is our view that petitioner did not purchase the system in lieu of using handwritten notes so as to be in compliance with the ada sec_44 was enacted as part of the omnibus budget reconciliation act of publaw_101_508 sec a stat and is intended to complement the ada by providing relief to small businesses making the accommodations required by the ada cong rec s12852 daily ed date statement by senator kohl the legislative_history indicates that the congress was concerned that the requirements contained in the ada may impose a severe financial burden on certain small businesses see h conf rept pincite0 to alleviate the burden the congress provided small businesses with a tax_credit fora portion of the costs incurred in complying with the ada see id if the expenditure was not made to enable compliance with the ada then the expenditure does not qualify for credit under sec_44 in this case petitioner’s acquisition of the system did not enable him to comply with the ada--he was already in compliance with the ada through the use of handwritten notes to communicate with his hearing-impaired patients furthermore the system is not a replacement or substitute for_the_use_of handwritten notes it follows that cost of the system is not an eligible_access_expenditure within the meaning of sec_44 and consequently the system does not qualify for the disabled_access_credit respondent’s determination in this regard is therefore sustained ’ to reflect the foregoing decision will be entered for respondent respondent also argues that the purchase of the intraoral camera system was an unreasonable and unnecessary expenditure for the purpose of making aurally delivered materials available to hearing-impaired patients sec_44 because we have determined that the system is not an eligible_access_expenditure we do not address this issue
